Citation Nr: 1643538	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer.

2.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The last time the Veteran's ischemic heart disease was examined by VA for compensation and pension purposes was in April 2014.  At that time, the Veteran denied experiencing any cardiac symptoms with any level of physical activity.  In a March 2016 statement, the Veteran's representative wrote that the Veteran experienced flare ups of cardiac symptomology not acknowledged by the VA examiner which were productive of dizziness, angina and fatigue.  It was also suggested that there was a problem involving hypertrophy of the left ventricle.  The March 2016 statement indicates to the Board that there may be an increase in symptomology associated with the service connected ischemic heart disease subsequent to the April 2014 VA examination.  A remand is required to schedule a VA examination to determine the current extent of impairment.  

The last time the Veteran's residuals of prostate cancer were examined by VA for compensation and pension purposes was in April 2014.  At that time, the Veteran reported he felt the urge to urinate at times but was not able to make it to the bathroom.  The examiner opined this seemed to be due to stress incontinence or urge incontinence that began after his prostatectomy.  The Veteran had not informed his urologist of this but was going to the next time he saw him.  It was indicated in the VA examination report that the Veteran had to wear absorbent pads which had to be changed less than two times per day.  In the March 2016 statement, the Veteran's representative reported that the Veteran experienced flare ups of symptomology which required the use of absorbent materials which must be changed two to four times per day and, on some days, more.  The March 2016 statement indicates to the Board that there may be an increase in the symptomology associated with the service connected residuals of prostate cancer which occurred after the April 2014 VA examination.  A remand is required to schedule a VA examination to determine the current extent of impairment.  

The claim of entitlement to TDIU is inextricably intertwined with the claims for increased ratings being remanded above.  As a result, this issue must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  The Board is particularly interested in records of any urological treatment the Veteran receives.  

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for VA examinations by an examiner or examiners with the sufficient expertise to ascertain the current severity and manifestations of the service-connected residuals of prostate cancer and ischemic heart disease.  All pertinent evidence of record should be made available to and reviewed by the examiner or examiners, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner or examiners provides all information required for rating purposes.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claims for increased ratings for residuals of prostate cancer and ischemic heart disease as well as the claim of entitlement to TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




